Name: Commission Regulation (EEC) No 335/76 of 17 February 1976 amending Commission Regulation No 225/67/EEC of 28 June 1967 on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2. 76 Official Journal of the European Communities No L 42/7 COMMISSION REGULATION (EEC) No 335/76 of 17 February 1976 amending Commission Regulation No 225/67/EEC on detailed rules for deter ­ mining the world market price for oil seeds '(a) for colza and rape seed, 39 kg of oil , 56 kg of oil-cake and 2-20 units of account ; (b) for sunflower seed, 38 kg of oil , 43 kg of oil ­ cake and 2-60 units of account.' Article 2 Article 8 ( 1 ) of Regulation No 225/67/EEC is hereby amended to read as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1707/73 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining the world market prices for oil seeds and fixing the frontier crossing point (J), and in particular Article 7 thereof, Whereas Commission Regulation No 225/67/EEC of 28 June 1967 on detailed rules for determining the world market price for oil seeds (4), as last amended by Regulation (EEC) No 2646/75 (5 ), determined the processing costs for colza, rape, sunflower and soya seeds to be taken into consideration in applying Arti ­ cles 2 and 6 of Regulation No 115/67/EEC ; whereas, since those costs have subsequently increased, the amounts fixed by Articles 5 and 8 of Regulation No 225/67/EEC should be correspondingly amended ; Whereas the said Articles 5 and 8 determined the oil and oil-cake yields from colza and rape seeds, sunflower seed and soya beans to be taken into consid ­ eration in applying the said Articles 2 and 6 respec ­ tively ; whereas the said yields should be amended to take into account developments in technical processes and the quality of seed ascertained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, ' 1 . The following factors shall be taken into consideration for the purposes of determining the difference referred to in Article 6(1 ) of Regulation No 115/67/EEC :  the prices for colza, rape and sunflower seeds determined in accordance with Articles 1 to 5 of Regulation No 115/67/EEC, plus 2-20 units of account for colza and rape seed and 2*60 units of account for sunflower seed ;  the price for the following quantities of oil and oil-cake determined in accordance with Article 6 : (a) for colza and rape seed, 39 kg of oil and 56 kg of oil-cake ; (b) for sunflower seed, 38 kg of oil and 43 kg of oil-cake ;  the price for 100 kg of soya beans determined by applying the criteria set out in Articles 1,4 o/ and 5 of Regulation No 115/67/EEC, plus 1-60 units of account ;  the price for 1 7-5 kg of soya oil and 80 kg of soya oil-cake determined in accordance with Article 6.' HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation No 225/67/EEC is hereby amended to read as follows : Article 3 (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 175, 29 . 6 . 1973, p . 5 . (3) OJ No 111 , 10 . 6 . 1967, p. 2196/67. ( «) OJ No 136, 30 . 6 . 1967, p . 2919/67. (5 ) OJ No L 269, 18 . 10 . 1975, p . 29 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 42/8 Official Journal of the European Communities 18 . 2 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1976. For the Commission P. J. LARDINOIS Member of the Commission